129 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth WATKINS, Plaintiff-Appellant,Kelvin L. SINGLETON;  Darrell Gene Miller, Plaintiffs,v.James GOMEZ;  Gail Lewis;  B. Hill;  W. Ducray;  D. Ortiz;M. Fogleman;  Barnett;  Overstreet, Defendants-Appellees.
No. 97-15641.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1997.**Decided Nov. 6, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-95-05276-REC;  Robert E. Coyle, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Kenneth Watkins, a California state prisoner, appeals pro se the district court's grant of summary judgment in his 42 U.S.C. § 1983 action alleging denial of access to the courts.  We dismiss for lack of jurisdiction.


3
On October 15, 1996, Watkins filed objections to the magistrate judge's report and recommendation on defendants' summary judgment motion and a notice of appeal.  On December 24, 1996, the district court adopted the magistrate judge's report and recommendation and entered judgment on December 26, 1996.  On March 27, 1997, Watkins executed a notice of appeal from the district court's judgment which was filed on March 31, 1997.


4
Even though the district court construed Watkins' October 15, 1996 notice of appeal as filed on December 26, 1996, the date that judgment was entered, this notice of appeal was premature and could not be cured by entry of final judgment.  See FirsTier Mortgage Co. v. Investors Mortgage Ins. Co., 498 U.S. 269, 276 (1991);  Serine v. Peterson, 989 F.2d 371, 372 (9th Cir.1993) (order).


5
Watkins' notice of appeal filed on March 31, 1997 was filed outside the thirty day time limit for a notice of appeal.  See Fed.R.App. 4(a)(1).


6
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3